EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with S. Isaac Zaghi on April 29, 2022.

The claims have been amended as follows: 
1. – 71. (Canceled)
72. (Currently amended) An endovascular graft, comprising: 
	a tubular graft body section, comprising an inflatable portion; 
	a radially expandable stent extending from and affixed to the graft body section, said stent having a proximal end, a distal end and a serpentine ring configuration having a plurality of struts and apices; [[and]] 
	at least one barb integrally formed as an extension of each strut extending distally from a position on the strut that is distal of an adjacent proximal apex[[,]]; and 
	at least one tuck barb integrally formed in the struts to retain at least one barb, 	wherein each strut and barb comprises a barb/strut interface in which there is no mechanical connection to join the barb to the strut.
73. (New) An endovascular graft, comprising: 
	a tubular graft body section, comprising an inflatable portion; 
	a radially expandable stent extending from and affixed to the graft body section, said stent having a proximal end, a distal end and a serpentine ring configuration having a plurality of struts and apices; 
	at least one barb integrally formed as an extension of each strut extending distally from a position on the strut that is distal of an adjacent proximal apex; and 
	at least one tuck slot integrally formed in the struts to retain at least one barb, 	wherein each strut and barb comprises a barb/strut interface in which there is no mechanical connection to join the barb to the strut.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774